DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 11, 17 is/are rejected under 35 U.S.C. 102 as being anticipated by Trampitsch (U.S. 20120207190  U.S 9116048) .
Trampitsch discloses in Fig. 1 an apparatus comprising a resistive element (38, Rsepies) and a diode (34) arranged in series; current control circuitry
(controlling I1 (I3),  I2, I3 (I1) configured to switch a current supplied to the resistive
element and the diode between a first current, a second current
and a third current where I1>I2>I3  ([0040]; and
measuring circuitry (48) configured to determine a resistance R (Rseries) of
the resistive element (38) in dependence (eq.3) on a first voltage V1 (V3)
across the resistive element and the diode when the first current I1 (I3) is
supplied, a second voltage V2 (V2) across the resistive element and the diode
when the second current I2 is supplied, and a third voltage V3 (V1) across
the resistive element and the diode when the third current I1 is supplied;

voltage V1 (V3), the second voltage V2 (V2) and the third voltage V3 (V1) to at
least partially eliminate an error [0038]-[0039] in the determined resistance R
(Rseries) of the resistive element caused by a voltage drop across the diode
(first term of eq.2), (For claim 3).
For claim 4: the device is comprising an ADC [0024] configured to generate a digital value of voltage (Vptat) during sampling periods.
For claim 11: the device comprising  means to generate first and second current source 40, 42, Fig. 1  or 42 in Fig. 2 and third current source 42 (Fig. 2).
For claim 17: the method steps will be met during the normal operation of the device stated above.
Claim(s) 18, 19, 26 is/are rejected under 35 U.S.C. 102 as being anticipated by
Park (U.S. 9368201) [hereinafter Park 2].
Park 2 discloses in Figs. 1, 2, 4, 7, 11 a memory cell array 11, wherein each cell comprising a resistive element (resistor and diode in series) whose resistance varied in accordance with a write current applied to it. A current supply unit 322 includes a plurality of current generators and a switching element 322a connected to the current generators, and a timing generator CTRL controlling the switch to select which current to be provided, and vary the amount of current so as to provide a varied amount of current to the cell within row and columns (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


           Claim 2 /are rejected under 35 U.S.C. 103 as being unpatentable over Trampitsch in view of Raychowdhury et al. (U.S. 20120087390) [hereinafter Raychowdhury].
Trampitsch discloses the device, as stated above.
Trampitsch does not explicitly teach a the particular current ratio, as stated in claim 2.
Official Notice is taken with respect to the particular current ratio: having the particular current ratio,, absent any criticality, is only considered to be the “preferred” or “optimum” or current ratio that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the desired current value for a desired operation and accuracy of the circuit, etc. See in re Boesch, 205 USPQ 215 (CCPA 1980). See, for example Raychowdhury, [0027].
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to make the currents at the particular ratio, so as to allow the circuit and measurement elements properly operate.
           Claims 14 /are rejected under 35 U.S.C. 103 as being unpatentable over Trampitsch in view of St. Pierre et al. (U.S. 20060193370/ U.S. 7429129) [hereinafter Pierre].
Trampitsch discloses the device, as stated above.
Trampitsch does not explicitly teach four current sources, as stated in claim 14.
Pierre teaches that in order to eliminate a series resistors error, multiple current sources are used [0010], [0030].
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have a plurality/ four current sources, as taught by Pierre, in order to eliminate a series resistors error, as already suggested by Pierre.
            Claims 15 /are rejected under 35 U.S.C. 103 as being unpatentable over Trampisch in view of Abe et al.  (U.S. 6674623) [hereinafter Abe].
Trampitsch discloses the device, as stated above.
Trampitsch does not explicitly teach that the resistive element could be temperature sensing/ indicative.
Abe discloses in Fig. 19 a temperature sensor circuit comprising a temperature sensing resistor and a diode connected to an ADC.
Therefore, it would have been obvious to one of ordinary skill
 in the art at the time before the effective filing date of the invention, to have a temperature sensitive resistance, so as to make a resistor in series with a diode as a temperature sensitive element, as well known in the art, so as to sense the temperature of a circuit, as very well known in the art.
           Claim 15 is are rejected under 35 U.S.C. 103 as being unpatentable over Trampisch in view of Chang et al. (U.S. 20140092939)
Trampitsch discloses the device, as stated above.
Trampitsch does not explicitly teach that the resistance is temperature sensitive/ indicating, as stated in claim 15.
Chang discloses a device in the field of applicant’s endeavor and teaches that diode’s resistance varies as function of temperature [0147]. This would suggest that the resistance could indicate temperature.
Therefore, it would have been obvious to one of ordinary skill  in the art at the time before the effective filing date of the invention, to have a temperature sensitive resistance, so as to make a resistor in series with a diode as a temperature sensitive element, as well known in the art, so as to sense the temperature of a circuit, as very well known in the art.
          Claims 18, 20-22, 26 /are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. 20040032760) in view of Hanzawa et al. (U.S. 20090116309) [hereinafter Hanzawa].
For claims 18, 22: Baker discloses in Fig. 4 a memory comprising an array of resistive elements arranged in rows and columns. Baker also teaches a plurality of switchable elements to access the particular cell, Baker providing a (variable) current to the particular cell of during the particular duration of time (width modulation), thus, timing  control circuitry, (claim 6 of Baker) to access the cell (column/ row). Baker teaches a plurality of currents provided during first, second and third sensing times (Abstract). 
For claim 20: It is considered that the cell selection would be provided by switching at a preselected frequency. 
For claim 21: It is considered that the current amount to memory cells/ target resistive elements would be adjusted accordingly.
Baker does not explicitly teach a plurality of current sources.
Hanzawa discloses a device comprising a memory cell array comprising row and columns, the device is having a plurality of current sources having a different conductance and a timing controller to activate a column/ row/ address signal by activating a current source of a predetermined conductance [0015]. It is considered that the cell selection would be provided by switching at a preselected frequency.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to have a plurality of current sources, so as to provide different currents to different addresses to address an individual cell, and because a plurality of currents sources will perform the same function that one switchable current source provided to each address, if they replace each other, as very well known in the art.
The method steps will be met during the normal operation of the device stated above. 
           Claims 18, 20-22, 26 /are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. 20040032760) in view of Bartik et al. (U.S. 3170147) [hereinafter Bartik].
 For claims 18, 22: Baker discloses in Fig. 4 a memory comprising an array of resistive elements arranged in rows and columns. Baker also teaches a plurality of switchable elements to access the particular cell, Baker providing a (variable) current to the particular cell of during the particular duration of time (width modulation), thus, timing  control circuitry, (claim 6 of Baker) to access the cell (column/ row). Baker teaches a plurality of currents provided during first, second and third sensing times (Abstract). 
For claim 20: It is considered that the cell selection would be provided by switching at a preselected frequency. 
For claim 21: It is considered that the current amount to memory cells/ target resistive elements would be adjusted accordingly.
Baker does not explicitly teach a plurality of current sources.
Bartik discloses in Fig. 1 a plurality of switchable elements arranged in row and columns, a plurality of current sources, switching conductors to couple the currents to selected rows and columns.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to have a plurality of current sources, so as to provide different currents to different addresses to address an individual cell, and because a plurality of currents sources will perform the same function that one switchable current source provided to each address, if they replace each other, as very well known in the art.
           Claims 18, 20, 22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. 20040032760) in view of Happ et al. (U.S. 20080101110) [hereinafter Happ].
For claims 18, 22: Baker (U.S. 20040032760) discloses in Fig. 4 a memory comprising an array of resistive elements arranged in rows and columns. Baker also teaches a plurality of switchable elements to access the particular cell, Baker providing a (variable) current to the particular cell of during the particular duration of time (width modulation), thus, timing  control circuitry, (claim 6 of Baker) to access the cell (column/ row). Baker teaches a plurality of currents provided during first, second and third sensing times (Abstract). 
For claim 20: It is considered that the cell selection would be provided by switching at a preselected frequency. 
For claim 21: It is considered that the current amount to memory cells/ target resistive elements would be adjusted accordingly.
Baker does not explicitly teach a plurality of current sources.
Happ discloses an array of resistive elements/ memory cells organized in row and columns, wherein the rows correspond to a word lines and the columns correspond to bit lines, means for addressing for read/ write operations one or more memory cell along a bit line (see claim 16 of Happ), the device also comprising a current source, wherein a current pulse is dictated by a timing/ timing control [0038].
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to have a plurality of current sources, so as to provide different currents to different addresses to address an individual cell, and because a plurality of currents sources will perform the same function that one switchable current source provided to each address, if they replace each other, as very well known in the art.
            Claims 19 /are rejected under 35 U.S.C. 103 as being unpatentable Baker and Hanzawa, as applied to claims above, and further in view of Park et al. (U.S. 20140010023/ U.S. 9159411) [hereinafter Park].
Baker and Hanzawa disclose the device as stated above.
They do not explicitly teach that the resistive element is arranged in series with a diode.
Park discloses in Figs. 2, 6A a resistive memory cell 10 (that could be included in a nonvolatile memory, thus, it is could suggest that it could be a part of a memory array/ rows/ columns) [0005]. The memory cell comprising a resistance in series with a diode.
The memory cell could be selectively coupled to two or more current paths (Abstract). The device further comprising a switching element [0036], a current flowing through the memory cell, a timing unit to control a plurality of current sources (see at least claim 40 of Park).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to make cell comprising a diode in series with a resistor, because such a cell will perform the same function as a memory cell to store a desired data and responding to a desired current.


Allowable Subject Matter
Claims 5, 7-10, 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Troccoli  (U.S. 20110211611/ U.S. 8734008) discloses in Figs. 6a, 6b a device comprising columns and rows of sensor arrays wherein each sensor comprising a diode in series with a resistor (see claims 4, 11, 17). The sensors are individually accessible by switching a current from a current source [0008] and providing an addressing circuits comprising decoders and shift registers [0022]. The switches are multiplexed by the decoders and shift registers.
Shepard (U.S. 9305624) discloses in Fig. 11-1 (and 27-B) an array of resistive elements arranged in row and columns, the elements are individually addressable by switching a current/ level of current.
Lupino et al. (U.S. 20180122825) [hereinafter Prior Art by Lupino] Prior Art by Lupino  discloses in Fig. 3A a plurality of resistive elements arranged in row and columns and a current to the row and columns. 
Scheuerlein (U.S. 20110310662) discloses in Fig. 9 a memory cell array wherein each memory cell comprising a resistor in series with a diode. A pulse width is control to write into a selected memory cell [0060].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        August 19, 2021